 

Exhibit 10.1

OPNET TECHNOLOGIES, INC.

FY 2011 EXECUTIVE INCENTIVE BONUS PROGRAM

Overview

The 2011 Executive Incentive Bonus Program (the “Program”) of OPNET
Technologies, Inc. (the “Company”) is designed to motivate, retain and reward
eligible Company executives to achieve a combination of corporate goals during
the Company’s fiscal year ending March 31, 2011 (“fiscal 2011” or the
“Performance Period”). The Program is administered by the Compensation Committee
(the “Committee”) of the Board of Directors (the “Board”) of the Company, and
any decisions or interpretations made in good faith by the Committee shall be
final, conclusive and binding on all Participants and interested parties.

Eligible Participants

The Committee has designated the following officers as the participants (each, a
“Participant”), with each eligible to earn a bonus under the Program, subject to
continued employment through the applicable Payment Date (as defined below),
based on his applicable “Participation Percentage:

 

Title

   Participation
Percentage  

Chief Executive Officer

     45 % 

President

     45 % 

Chief Financial Officer

     10 % 

Corporate Objectives

Each Participant is eligible to earn a cash bonus (the “Cash Bonus”) based on
the achievement by the Company of Committee-designated threshold levels of the
following Company-wide objectives (the “Corporate Objectives”) during each of
the first half of fiscal 2011 and for the full-year fiscal 2011:

 

  •  

Total revenue, meaning GAAP revenue as reported for the relevant period in the
Company’s filings with the Securities and Exchange Commission (the “SEC”).

 

  •  

Adjusted Operating Income, meaning GAAP operating income as reported for the
relevant period in the Company’s filings with the SEC, adjusted to exclude any
expenses attributable to any payments due or potentially due under this Program.

Calculation of Bonus

The Cash Bonus is composed of a First Half Bonus opportunity and a Year End
Bonus opportunity.

First Half Bonus: If the Company achieves the threshold levels of both Corporate
Objectives established by the Committee for the first six months of the
Performance Period (the “First Half Objectives”), each Participant will earn,
subject to continued employment through the applicable Payment Date, a “First
Half Bonus” calculated as follows:

First Half Bonus Pool = 10% x (actual Adjusted Operating Income for the first
six months of fiscal 2011 – threshold

Adjusted Operating Income for the same period)

First Half Bonus = Participation Percentage x First Half Bonus Pool

If the Company does not achieve the threshold levels of both First Half
Objectives, no First Half Bonus will be earned; however, each Participant will
remain eligible to earn the full amount of the Year End Bonus based on
cumulative performance for the full fiscal year against the full-year threshold
levels of the Corporate Objectives.



--------------------------------------------------------------------------------

 

Year End Payment: If the Company achieves the threshold levels of both Corporate
Objectives established by the Committee for the full Performance Period (that
is, the full-year fiscal 2011) (the “Full Year Objectives”), each Participant
will earn, subject to continued employment through the applicable Payment Date,
a “Year End Bonus” calculated as follows:

Annual Bonus Pool = 20% x (actual Adjusted Operating Income for fiscal 2011 –
threshold Adjusted Operating Income

for fiscal 2011)

Year End Bonus = (Participation Percentage x Annual Bonus Pool) – First Half
Bonus

If the Company does not achieve the threshold levels of both Full Year
Objectives, no Year End Bonus will be earned. If the threshold levels of both
Full Year Objectives for the full Performance Period are met, but the Annual
Bonus Pool is less than or equal to the First Half Bonus Pool, no Year End Bonus
will be earned, but the Participant will not forfeit or otherwise be required to
repay any amount of the First Half Bonus.

Timing of Cash Payments Under the Program

First Half Bonus: Payment of any earned First Half Bonus is expected to occur on
the first regularly scheduled payroll pay date following the date that the
Company files its Form 10-Q for the second quarter of fiscal 2011 with the SEC.

Year End Bonus: Payment of any earned Year End Bonus is expected to occur on the
first regularly scheduled payroll pay date following the date that the Company
files its Form 10-K for fiscal 2011 with the SEC.

Each of these payment dates is referred to as a “Payment Date”. In no event will
a Payment Date occur after March 15 of the calendar year following the calendar
year in which the amount of the Cash Bonus became earned and vested, as the
Program is intended to comply with Treasury Regulation Section 1.409A-1(b)(4)
and will be interpreted and administered in compliance therewith to the greatest
extent possible. Cash Bonus amounts earned but not yet paid will not accrue
interest.

Withholding

The Company will withhold from any payments under the Program and from any other
amounts payable to a Participant by the Company any amount required to satisfy
the income and employment tax withholding obligations arising under applicable
laws in respect of a Cash Bonus.

Miscellaneous Provisions

Participation in the Program shall not alter in any way the at will nature of
the Company’s employment of a Participant, and such employment may be terminated
at any time for any reason, with or without cause and with or without prior
notice. Nothing in this Program shall be construed to be a guarantee that any
Participant will receive all or part of a Cash Bonus. Neither the Program nor
the allocation of a Participation Percentage hereunder creates or conveys any
equity or ownership interest in the Company or any rights commonly associated
with any such interest, including, but not limited to, the right to vote on any
matters put before the Company’s stockholders or the right to receive dividends.
Rights to earn Cash Bonuses do not constitute “securities” of the Company. A
Participant’s sole right under the Program will be as a general unsecured
creditor of the Company. This Program supersedes and replaces all prior cash
incentive and bonus plans of the Company for the Participants and sets forth all
of the agreements and understandings between the Company and Participants with
respect to the subject matter hereof. The Committee may amend or terminate this
Program at any time, with or without notice, provided that no such amendment or
termination may materially adversely affect a Participant without his written
consent. The Program shall be interpreted in accordance with Delaware law
without reference to conflicts of law principles.